                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                          Case No. 11-cr-00573-JSW-7-10
                                                        Plaintiff,
                                   8
                                                                                            ORDER GRANTING IN PART AND
                                                 v.                                         RESERVING IN PART THE
                                   9
                                                                                            CHEMOURS COMPANY’S
                                  10     PANGANG GROUP COMPANY, LTD.,                       ADMINISTRATIVE MOTION TO
                                         PANGANG GROUP STEEL VANADIUM                       SEAL AND RESERVING RIGHT TO
                                  11     & TITANIUM COMPANY, LTD.;                          ISSUE AN ORDER TO SHOW CAUSE
                                         PANGANG GROUP TITANIUM                             WHY REDACTED VERSION SHOULD
                                  12     INDUSTRY, LTD; and PANGANG                         NOT BE FILED
Northern District of California




                                         GROUP INTERNATIONAL ECONOMIC
 United States District Court




                                         & TRADING COMPANY,                                 Re: Dkt. No. 1159
                                  13
                                                        Defendant.
                                  14

                                  15          The Court has received and considered The Chemours Company’s motion to seal, in which
                                  16   it asks the Court to seal a document and a declaration describing its interest in the technology and
                                  17   alleged trade secrets at issue in this case. Defendants do not oppose The Chemours Company’s
                                  18   right to make a submission, but they oppose the request to file the submission and the declaration
                                  19   entirely under seal. Defendants also oppose The Chemours Company’s request that the Court
                                  20   designate “non-legal arguments” set forth in the submission and paragraphs 5-9 of the declaration
                                  21   as HIGHLY-CONFIDENTIAL – ATTONREYS’ EYES ONLY. The Court reserves issuing a
                                  22   ruling on the issue in this Order, and it will resolve that issue when it resolves the Government’s
                                  23   motion for review of Magistrate Judge Cousins’ discovery rulings.
                                  24          18 U.S.C. section 1835(b) provides that a “court may not authorize or direct the disclosure
                                  25   of any information the owner asserts to be a trade secret unless the court allows the owner the
                                  26   opportunity to file a submission under seal that describes the interest of the owner in keeping the
                                  27   information confidential.” The Court GRANTS The Chemours Company’s request to make a
                                  28   submission pursuant to Section 1835(b). It also grants the request to file that submission and the
                                   1   supporting declaration under seal.

                                   2          However, the Court notes that the submission includes information that does not appear to

                                   3   contain confidential information and refers to matters of public record. By way of example only,

                                   4   page 1 lines 1-24, and page 2, lines 1-10 of the submission and paragraphs 1 through 3 of the

                                   5   declaration. Accordingly, as the case proceeds, the Court reserves the right to issue an Order to

                                   6   Show Cause directing The Chemours Company to show cause why it should not be required to file

                                   7   a redacted version of the submission and the declaration in the public record.

                                   8          IT IS SO ORDERED.

                                   9   Dated: June 17, 2019

                                  10                                                   ______________________________________
                                                                                       JEFFREY S. WHITE
                                  11                                                   United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        2
